Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
Claim(s) 33,34,36,37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciaccio et al (6,236,883).


33. (New) A method, comprising:
performing a conduction time analysis of a first plurality of electrocardiograph (ECG)
signals from a device recorded while a subject is experiencing at least one arrhythmia event,
wherein the conduction time analysis includes generating a 3D isochrone contour line based
on a conduction time across a portion of a myocardial tissue; (see at least col. 3:31-35 which teaches data obtained during pacing during ventricular tachycardia, and col. 1:61-64 which teaches an array of electrodes to obtain signals from the heart surface, and at least figures 13A-13D which shows maps which include isochrones)
determining based on the conduction time analysis at least one of: a first single origin of the at least one arrhythmia event, wherein the at least one arrhythmia event is a single arrhythmia event; and a second plurality of origins of the at least one arrhythmia event, wherein the at least one arrythmia event are multiple arrhythmia events. (see at least col. 5:4-6 which teaches that the catheter tip can be directed to the optimal site to ablate based on the entrance and exit of the CCP;  see also col. 67:47-65 which teaches that such ablation stops VT, and col. 7:5-7 which teaches localized reentrant circuits from electrogram features. )

34. (New) The method of claim 33, further comprising: assisting guidance of a catheter inserted into the subject to the determined at least one of the first single origin and the second plurality of origins of the at least one arrhythmia event; and performing ablation of heart tissue of the subject at the at least one of the first single origin and the second plurality of origins using the catheter. (see at least col. 6:58-63 which teaches ablating tissue to stop VT)


36. | (New) The method of claim 33, wherein the conduction time analysis includes determining a tissue characteristic of a portion of the myocardial tissue. (see at least col. 50:18-30 teaches that area in and around scar should be targeted)

37. | (New) The method of claim 36, wherein the tissue characteristic comprises at least one of a scar content, an ischemic score, or a degree of myocardial edema. (see at least col. 50:18-30 teaches that area in and around scar should be targeted)


Claim Rejections - 35 USC § 103
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaccio et al (6,236,883).


40. (New) The method of claim 33, wherein the device includes multiple leads with a plurality of electrodes for sensing the first plurality of ECG signals.  (To use more than one lead is considered to have been an obvious design choice yielding predictable results.   There is no unexpected results from using two leads rather than one lead.)




Allowable Subject Matter
Claim 23-32 are allowed.
Claim 35,38,39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792